Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
This office action is responsive to the Amendment and Remarks filed 21 December 2020. Claims 1-20 remain pending and presently under consideration in this application. 

Response to Amendment
The rejection of each of claims 1 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 

Applicants have amended the base independent claim to recite
    PNG
    media_image1.png
    80
    666
    media_image1.png
    Greyscale
, such that the rejection of claims over Hirschmann et al. (U.S. Patent Application Publication No. 2015/0299574, as set forth in the previous office action on the merits, is no longer applicable under 35 U.S.C. 102(a)(1). Contrary to applicants’ arguments, the aforementioned amendment is not sufficient to distinguish the claimed liquid crystal composition from that of the prior art. Applicants’ arguments with respect to the rejection of claims under 35 U.S.C. 102(a)(1) over Hirschmann et al., as set forth in the previous office action on the merits, are moot since the claims are now rejected under 35 U.S.C. 103.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Hirschmann et al. (U.S. Patent Application Publication No. 2015/0299574) in view of Lee et al. (U.S. Patent No. 9,963,637). 
Hirschmann et al. a liquid crystal composition and the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of A) a polymerizable component comprising a polymerizable compound inclusive of the polymerizable compounds of the present formulae I, and a B) liquid crystal component comprising a combination of a compound inclusive of the compound of the present formula B with a compound inclusive of the compound of the present formula CLY. While each of Examples M52 ([0340], page 83) through M57 ([0340], page 84) therein expressly 
    PNG
    media_image2.png
    308
    452
    media_image2.png
    Greyscale
(page 79) characterized by comprising at least one compound inclusive of the compound of the present formula B as represented by B(S)-2O-O5, and at least one compound inclusive of the compound of the present formula CLY as represented by CLY-3-O2, and each of Examples M60 ([0348], page 84) through M62 ([0350], page 85) therein expressly illustrates the addition of at least one polymerizable compound inclusive of the polymerizable compounds of the present formulae I, to a liquid crystal composition M33 
    PNG
    media_image3.png
    281
    443
    media_image3.png
    Greyscale
(page 81) characterized by comprising at least one compound inclusive of the compound of the present formula B 
Lee et al. discloses a liquid crystal composition and the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a compound inclsuive of the compound of the present formula CLY as represented by 
    PNG
    media_image4.png
    121
    392
    media_image4.png
    Greyscale
 in amount as is now claimed of 0.1 to 3% by weight (column 5, line 50+), Lee et al. also disclose the further incorporation of at least one polymerizable compound inclusive of the compound of the present formulae (I) as represented by 
    PNG
    media_image5.png
    42
    405
    media_image5.png
    Greyscale
 (column 14, line 52) and M1 through M35 (column 16, line 1+), at least one compound inclusive of the compounds of the present formulae (CY) and (PY) as represented by 
    PNG
    media_image6.png
    240
    425
    media_image6.png
    Greyscale
 (column 25, line 10+), at least one compound inclusive of the compounds of the present formulae (AN) and (AY) as 
    PNG
    media_image7.png
    213
    400
    media_image7.png
    Greyscale
 (column 31, line 50+), at least one compound inclusive of the compound of the present formula (ZK) as represented by 
    PNG
    media_image8.png
    94
    427
    media_image8.png
    Greyscale
 (column 38, line 42+), and at least one compound inclusive of the compound of the present formula (DK) as represented by 
    PNG
    media_image9.png
    89
    418
    media_image9.png
    Greyscale
 (column 40, line 40+).
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the compound of the present formula CLY in amount of 0.1 to 3% by weight, as expressly taught in Lee et al., in the liquid crystal composition of Hirschmann et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the compound of formula in the amount as is now claimed.
The applied references have a common assignee with the instant application. Based upon the earlier effectively filed date of the references, they constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly 

Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive. Applicants’ argument with respect to the rejection of claims under 35 U.S.C. 102(a)(1) over Hirschmann et al. (U.S. Patent Application Publication No. 2015/0299574, as set forth in the previous office action on the merits, are moot since the claims are now rejected under 35 U.S.C. 103. In response to applicants’ arguments that the prior art of record does not teach the use of the compound in applicants’ claimed compound of formula CLY in amount of 0.1 to 3% by weight, the Examiner notes that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980). However, while the Examiner maintains the discovering an optimum value of a result effective variable involving only routine skill in the art, the Examiner has now included the Lee et al. (‘637) reference to further support utilizing the one or more compounds of the present formula CLY in an amount of 0.1 to 3% by weight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722